708 N.W.2d 435 (2006)
474 Mich. 1055
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Seth Alan RICORD, Defendant-Appellant.
Docket No. 129448, COA No. 263520.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the August 24, 2005 *436 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would remand this case to the Court of Appeals for consideration as on leave granted.
MARILYN J. KELLY, J., would remand this case to the Montcalm Circuit Court with instructions to vacate the $300 fine.